654 N.W.2d 353 (2002)
In re Petition for DISCIPLINARY ACTION AGAINST Richard D. VARRIANO, an Attorney at Law of the State of Minnesota.
No. C9-02-1947.
Supreme Court of Minnesota.
December 18, 2002.

O R D E R
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent, Richard D. Varriano, has committed professional misconduct warranting public discipline, namely, failing to comply with applicable federal statutes, rules and regulations, failing to abide by a court's order, and failing to diligently represent his client, all of which resulted in respondent being reprimanded and sanctioned by the United States Court of Appeals for the Eighth Circuit. The Director alleged in the petition that respondent's conduct violated Minn. R. Prof. Conduct 1.3, 3.4(c), and 8.4(d).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and payment of $900 in costs and disbursements under Rule 24, Rules on Lawyers Professional Responsibility.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent, Richard D. Varriano, is publicly reprimanded. Respondent shall pay $900 in costs and disbursements under Rule 24.
/s/ Paul H. Anderson
Associate Justice.